Case 2:20-cv-00474-BMC Document 15 Filed 02/09/20 Page 1 of 2 PageID #: 231




UNITED STATES DITRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------X

United States of America,
                                                                      Case No. 20-00474 (BMC)
                       Plaintiff
                                                                      ORDER
        - against -

Jon Kahen, Global Voicecom, Inc. and
Global Telecommunications, Inc.,

                       Defendants

----------------------------X


       Plaintiff and Defendant John Kahen, having advised the Court by letter of the status of

the within action and the continuation of the Temporary Restraining Order on consent, for good

cause shown, including allowing the parties the opportunity to engage in settlement discussions

and other discussions geared towards reducing potential motion practice, to allow counsel time to

better familiarize itself with the facts and circumstances of this matter,

       It is hereby ORDERED as follows:

       1.      The time for Defendants to file and serve their opposition papers to the pending
preliminary injunction motion is extended from February 7, 2020 until 5:00 p.m. on February 26,
2020;

       2.     Plaintiff shall file and serve its reply papers, if any, on or before 5 :00 pm on
February 28, 2020;

       3.      The preliminary injunction hearing shall be rescheduled to March 3, 2020 at 5:45
PM.

       4.      The Temporary Restraining Order granted by the Court on January 28, 2020 (ECF
#7) shall remain in place pending the Court's ruling on Plaintiff's preliminary injunction
application, with all parties' claims and defenses preserved.
Case 2:20-cv-00474-BMC Document 15 Filed 02/09/20 Page 2 of 2 PageID #: 232




       5.     Defendants shall move, answer or otherwise respond to the Complaint by March 17, 2020.



SO ORDERED:
                                                        Digitally signed
                                                        by Brian M. Cogan
                                                         U.S.D.J.
      Brooklyn, NY
Dated: February xx
                7, 2020
                9
